Citation Nr: 1136258	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include disability manifested by chronic cough, calcification of the lungs, chronic bronchitis, and emphysema.  

2.  Entitlement to service connection for skin scoliosis.  

3.  Entitlement to service connection for a skin condition, to include basal cell carcinoma and melanoma of the right ear and nose.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have basal cell carcinoma or melanoma or a disability called skin scoliosis for purposes of establishing entitlement to service connection. 

2.  The current skin conditions are not etiologically related to an in-service disease, injury, or event, to include exposure to mustard gas, chemicals, or ionizing radiation during active duty service.  

CONCLUSIONS OF LAW

1.  In the absence of a current disability, the criteria for service connection for skin scoliosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2010).

2.  The criteria for service connection for a skin condition to include basal cell carcinoma and melanoma of the right ear and nose have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In June 2005 and January 2006 letters, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  He has not identified other existing relevant evidence that is not associated with the claims file.  In addition, the RO has attempted to verify the Veteran's allegations regarding exposure to mustard gas and chemicals.  For instance, in July 2005, it contacted the U.S. Army Medical Research Institute of Chemical Defense at Fort Detrick.  No records of mustard gas exposure were found.  In November 2005, the RO requested the Veteran's DD-1141 and any record of any exposure to radiation.  No records were found.  Also, in November 2005, the RO contacted the U.S. Army Radiation Standards and Dosimetry Laboratory for evidence of any exposure to ionizing radiation.  No records were found.  In addition, the RO forwarded information to VA's Compensation and Pension Service for a review of Department of Defense records for mustard gas exposure.  No records to verify participation in chemical testing were found.  See VA Adjudication Procedures Manual, M-21MR-IV.ii.F.22.c.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA skin examination in March 2010.  Following a review of the record and after consideration of the Veteran's history, the examiner rendered an opinion as to the relationship between current skin conditions and the Veteran's active duty service.  The Board therefore concludes that the examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  


II.  Background and Analysis

The Veteran alleges that while serving in chemical, biological, and radiological (CBR) school at Fort McClellan, a drop of mustard agent was placed on his left forearm, causing a skin reaction.  (See, e.g., September 2007 VA Form 21-4138.)  He reports that the skin reaction was irritated for about a week and then settled down.  (See Transcript (T) at 21.)  He states that in 1975, he had a skin cancer removed.  He also indicates that a basal cell carcinoma was removed from the tip of his nose in 1990 and from his right ear in 2001.  He also describes exposure to ionizing radiation near a contaminated equipment and laboratory at Fort McClellan in 1960.  (See Id.)  Finally, he attributes current skin conditions to exposure to the sun during active duty service.  (T. at 33.  )

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice- related supervening condition or event as the cause of the claimed condition.

38 C.F.R. § 3.316 (2010).  

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2010); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Skin cancers, to include basal cell carcinoma or melanoma, are not among the diseases listed.  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4) (2010).  The Board notes that skin cancer is one of the diseases listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(vii) (2010).  

Here, as noted above, there is no official record documenting any full body exposure to vesicant agents, to include mustard gas, chemicals, or to any ionizing radiation.  While the Veteran alleges exposure to such agents, the Board finds that the official service department records constitute the most probative evidence concerning any exposure.  Nevertheless, even accepting the Veteran's testimony that he was exposed to a drop of mustard agent on his forearm as credible, the weight of the evidence is against a finding that it resulted in a current skin disability.  

First, a review of the Veteran's service treatment records only shows treatment for pruritus and tinea corporis in September 1960.  They do not reveal that the condition resulted in permanent disability and no skin condition was noted upon service discharge.  

Post-service, the records do document the surgical removal of basal cell carcinomas in 1990 on his nose, and in 2001, on his right ear.  They also reference an earlier surgery in 1974 for removal of a cancerous melanoma.  However, a claimant seeking service connection for a disability must document evidence of a current disability.  See generally, McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.)  

Since the filing of his claim in 2005, the private treatment records from Christie Clinic show treatment for actinic keratoses on the left and right forearms in 2006.  In November 2008, biopsies were performed on skin lesions on the right ear and the left shin.  Mohs surgery was performed on the right ear lesion in December 2008.  Records from Dr. M. J. show treatment for asteatotic and nummular dermatitis in 2005.  When examined by VA in March 2010, the Veteran only described an itchy condition on his forearms and a physical examination revealed no rash on the entire trunk of the lower extremities, the face, the neck, or the scalp.  The facial skin conditions were healed.  The right and left forearms both had nummular dermatitis.  

They do not reveal evidence of a disability called "skin scoliosis."  

Significantly, the weight of the evidence is against a finding of a relationship between the current skin conditions and the Veteran's active duty service.  Here, the VA examiner in March 2010 provided an opinion indicating that it was less likely that the Veteran's current skin conditions were incurred in service.  In support of the opinion, the examiner noted that the service treatment records only showed treatment for pruritus and tinea corporis, that there was no evidence of persistent pruritis or tinea corporus since service discharge, and that the current conditions were not initially manifested until many years following service discharge.  

The Board notes that the only contrary opinion that has been submitted by the Veteran is his own lay opinion that there is a link between his skin condition and in-service mustard gas, ionizing radiation, and chemical exposure.  There are certainly instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of establishing service connection.  See Jandreau, supra.  Here, the Board finds that the Veteran was not exposed to vesicant agents, chemicals, or ionizing radiation, as alleged; and therefore, his opinion to the contrary is afforded little probative weight.  Even if the Veteran was exposed to a vesicant agent on his forearm as alleged, absent credible evidence of continuity of symptomatology, the relationship between vesicant exposure and a current skin condition is one that requires expert medical opinion evidence.  

The Veteran has provided a September 2007 letter from Dr. B. L.  The physician notes in his letter the scientific relationship between exposure to mustard gas and ionizing radiation and the subsequent development of various disabilities.  Significantly, however, Dr. B. L. does not provide an opinion as the relationship of the Veteran's current skin condition.  As such, the letter does not support the claim.  

In summary, the Board finds that a preponderance of the evidence is against finding that the Veteran has been diagnosed with skin scoliosis.  In addition, he does not have current residuals of a basal cell carcinoma or melanoma of the right ear or nose.  The Board further finds that a preponderance of the evidence is against finding that the Veteran's current skin condition are related to the Veteran's military service, including to any in-service mustard gas exposure.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for skin scoliosis is denied.  

Entitlement to service connection for a skin condition, to include basal cell carcinoma and melanoma of the right ear and nose, is denied.  


REMAND

As to the claim for service connection for a respiratory disability, to include one manifested by a chronic cough, calcification of the lungs, chronic bronchitis, and emphysema, the Veteran has not been afforded a VA examination.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, the Veteran alleges that he has had a persistent cough since service.  (T. at 5.)  He has submitted evidence documenting treatment for pulmonary emphysema in June 1983.  A treatment record in 1991 notes a diagnosis of bronchitis.  A chest x-ray in April 1990 noted the presence of a small calcified granuloma in the lung.  This was also visualized during an x-ray in 2006.  

It is unclear, however, as to whether any current lung disability is related to his active duty service.  In addition, the Board is precluded from exercising independent medical judgment.  As such, an examination is required.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current lung or respiratory disability.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a respiratory, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

As to any lung or respiratory disability diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service.  Any and all opinions must be accompanied by a complete rationale.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.   Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that the notices scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


